internal_revenue_service number release date index number -------------------------- ---------------------- --------------------------------- ------------------------ -------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc fip br5 plr-148509-07 date date ----------------------------------------- -------------------------- --------------- -------------------- legend authority ------------------------------------------------------------- state a date date date date date date year year ----------------------- ----------------------- ------------------------- ---------------------- ------- ------- --------------------------- plr-148509-07 dear --------------- this is in response to your request for an extension of time under sec_301_9100-1 of the procedure and administration regulations to file form_8328 carryforward election of unused private_activity_bond volume_cap for authority to make a carryforward election under sec_146 of the internal_revenue_code with respect to dollar_figurea of unused private_activity_bond volume_cap facts and representations you make the following factual representations authority finances a wide variety of projects including issuing revenue bonds for housing projects the governor’s office of state the governor allocates the state_volume_cap for state under sec_146 on date authority adopted a resolution authorizing the issuance of bonds to finance qualified_mortgage loans to first-time low and moderate income homebuyers in state on date governor awarded to authority an allocation of volume_cap in the amount of dollar_figurea to be used in connection with the issuance of qualified_mortgage bonds by the end of year and directed authority to carry forward the dollar_figurea of volume_cap if the volume_cap was not used for the issuance of bonds by the end of year no such bonds were issued by the end of year on date a closing of the bond issue occurred during which bond documents were executed and delivered however bond proceeds were to be advanced and made available to purchase qualified_mortgage loans only as the mortgage loans were made to date the purchaser of the bonds has not advanced any moneys to the authority to purchase the bonds thus under sec_1_150-1 of the income_tax regulations the bonds have not been issued on date authority timely filed a form_8328 for year the year form the staff members of authority responsible for filing the year form_8328 mistakenly thought the dollar_figurea in bonds had been issued in year the staff members erroneously stated on line of the year form_8328 that dollar_figurea of bonds had been issued in year instead of indicating on the proper lines that the dollar_figurea was year volume_cap available for carry forward authority did not discover the error until year on date very soon after discovering this error authority filed with the irs a proposed form_8328 for year correcting the error with respect to its election to carry forward the dollar_figurea of volume_cap shortly thereafter on date authority submitted this ruling_request for an extension of time to file a form_8328 for dollar_figurea of unused year private_activity_bond volume_cap as of date plr-148509-07 the irs had not discovered the failure to make a timely and valid year carryforward election with respect to the dollar_figurea of year volume_cap law and analysis sec_146 provides that if an issuing authority’s volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes the election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election the automatic_extension of time to file form_8328 set forth in revproc_2005_30 2005_1_cb_1148 does not apply in this case the election must identify the purpose for which the carryforward is elected and specify the amount to be carried forward for that purpose sec_146 carryforward elections and any identifications or specifications stated therein are irrevocable sec_146 sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief will be granted if the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that the taxpayer is generally deemed to have acted reasonably and in good_faith if the taxpayer requested relief under that section before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than the plr-148509-07 taxpayer would have had if the election had been timely taking into account the time_value_of_money conclusion under the facts and circumstances of this case we conclude that authority acted reasonably and in good_faith and that granting an extension of time under sec_301_9100-1 to file a form_8328 to carry forward dollar_figurea of unused year volume_cap will not prejudice the interests of the government therefore authority is granted an extension of time to days from the date of this letter_ruling to file the form_8328 to carry forward dollar_figurea of unused year volume_cap except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to authority’s authorized representative the ruling contained in this letter is based upon information and representations submitted by authority and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination assistant chief_counsel financial institutions and products sincerely by _________________________ rebecca l harrigal chief branch
